


110 HR 3203 IH: Foreign Service Global Compensation

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3203
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2007
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Payne, Mr. Scott of
			 Georgia, Mr. Tom Davis of
			 Virginia, and Mr. Wolf)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reform the compensation system of the Foreign Service
		  of the United States, and to amend the provision relating to the death gratuity
		  payable to surviving dependents of Foreign Service employees who die as a
		  result of injuries sustained in the performance of duty
		  abroad.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreign Service Global
			 Compensation Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Provisions relating to compensation system
					Sec. 101. Foreign Service performance-based compensation
				system.
					Sec. 102. Transition to performance-based compensation
				system.
					Sec. 103. Uniform compensation for worldwide
				service.
					Sec. 104. Technical and conforming amendments.
					Title II—Provisions relating to death gratuity
					Sec. 201. Death gratuity.
				
			IProvisions
			 relating to compensation system
			101.Foreign Service
			 performance-based compensation system
				(a)PurposesThe
			 purposes of this title are—
					(1)to improve the
			 recruitment and retention of high-performing Foreign Service members;
					(2)to ensure
			 performance management that effectively communicates performance expectations
			 and makes meaningful distinctions based upon relative performance; and
					(3)to institute a
			 worldwide pay system for the Foreign Service.
					(b)Foreign Service
			 ScheduleSection 403 of the
			 Foreign Service Act of 1980 (22 U.S.C. 3963) is amended to read as
			 follows:
					
						403.Foreign Service
				Schedule
							(a)In
				generalThe President shall
				establish, review on an annual basis, and periodically adjust a Foreign Service
				Schedule, which shall consist of 9 salary classes that apply to members of the
				Service who are citizens of the United States and for whom salary rates are not
				otherwise provided under this chapter. The annual review under this subsection
				shall include consideration of pertinent economic measures, including but not
				limited to changes in the Employment Cost Index (within the meaning of section
				5302(2) of title 5, United States Code).
							(b)LimitThe
				maximum salary rate for the highest class established under this section, which
				shall be designated class 1, may not exceed the rate of basic pay for level IV
				of the Executive Schedule under section 5315 of title 5, United States
				Code.
							.
				(c)Within-Class
			 salary increasesSection 406 of the Foreign Service Act of 1980
			 (22 U.S.C. 3966) is amended to read as follows:
					
						406.Within-class
				salary increases
							(a)DeterminationThe
				Secretary shall determine, on at least an annual basis, the size of any salary
				adjustment (expressed as a percentage or otherwise) which shall be made with
				respect to any members within a salary class in the Foreign Service Schedule,
				taking into account individual performance, contribution to the mission of the
				Department, or both, under a performance management system that—
								(1)makes meaningful
				distinctions based upon relative performance; and
								(2)clearly links
				individual salary and performance under precepts prescribed by the
				Secretary.
								The
				Secretary shall determine the date as of which any salary adjustment under this
				subsection shall take effect.(b)LimitationA
				performance-based salary adjustment under subsection (a) may not be made with
				respect to any member of the Service whose performance does not meet the
				standards of performance for the salary class of the member for the applicable
				evaluation period.
							(c)Equal basic
				salary adjustmentsNotwithstanding subsection (a), the Secretary
				may provide equal basic salary adjustments, on a percentage basis, for career
				candidates or other members of the Service—
								(1)whose performance
				has not been reviewed by a selection board under section 602; and
								(2)who are found to
				meet the standards of performance for their class.
								The
				Secretary shall determine the date as of which any salary adjustment under this
				subsection shall take effect.(d)Funding for
				performance-based salary adjustments
								(1)In
				generalIn order to provide funding for adjustments in basic
				salary rates under this section, the Secretary shall allocate an amount equal
				to or greater than the sum of—
									(A)an amount that
				would be sufficient to fund—
										(i)within-class
				salary step increases under this section, as such increases would have occurred
				absent the amendments made pursuant to the Foreign Service Global Compensation Act of
				2007; and
										(ii)increases in salary rates under the Foreign
				Service Schedule in accordance with section 5303 of title 5, United States
				Code, as such increases would have occurred absent the amendments made pursuant
				to the Foreign Service Global Compensation
				Act of 2007; and
										(B)the amount
				necessary to provide for salary adjustments based on mission requirements,
				labor market conditions, salary adjustments received by employees of other
				Federal agencies, and any other relevant factors.
									(2)PurposeThe formula set forth in paragraph (1)
				shall ensure that members of the Service who are covered by the Foreign Service
				Schedule established under section 403, in the aggregate, are not disadvantaged
				in terms of the overall amount of salary available as a result of conversion to
				the performance-based compensation system authorized by this
				section.
								.
				(d)Cessation of
			 certain payments
					(1)Locality
			 paymentsA member of the
			 Foreign Service may not receive a locality-based comparability payment under
			 section 5304 of title 5, United States Code, for service performed on or after
			 the effective date set forth in subsection (f).
					(2)Nonforeign area
			 allowanceExcept as provided
			 in section 103(d), a member of the Foreign Service may not receive a nonforeign
			 area allowance under section 5941 of title 5, United States Code, for service
			 performed on or after the effective date set forth in subsection (f).
					(e)Reporting
			 requirementNot later than February 1, 2011, and February 1 of
			 each of the 4 years thereafter, the Secretary of State shall submit to the
			 appropriate congressional committees a report on the implementation of this
			 section. Each such report shall include—
					(1)an assessment as
			 to whether the purposes of this section are being accomplished;
					(2)the Foreign
			 Service Schedule established under section 403 of the Foreign Service Act of
			 1980 (as amended by this section) with respect to the period covered by the
			 report;
					(3)any regulations
			 and guidelines adopted to determine salary adjustments under section 406 of the
			 Foreign Service Act of 1980 (as amended by this section);
					(4)the allocation
			 last made by the Secretary of State for purposes of section 406(d)(1) of the
			 Foreign Service Act of 1980 (as amended by this section);
					(5)a
			 detailed description of the calculations made to determine the allocation
			 described in paragraph (4);
					(6)an assessment of
			 all allowances provided to members of the Service under the Foreign Service Act
			 of 1980 or under title 5, United States Code, and in particular, how such
			 allowances have been or will be affected by the amendments to sections 403 and
			 406 of the Foreign Service Act of 1980 made by this section;
					(7)a detailed description of the size and
			 distribution of any salary adjustments under section 406(a) of the Foreign
			 Service Act of 1980 granted with respect to members within each salary class
			 during the period covered by the report; and
					(8)an explanation of
			 the rationale for the size and distribution of the salary adjustments referred
			 to in paragraph (7).
					For
			 purposes of this subsection, the term appropriate congressional
			 committees means the Committee on Foreign Affairs, the Committee on
			 Oversight and Government Reform, and the Committee on Appropriations of the
			 House of Representatives, and the Committee on Foreign Relations, the Committee
			 on Homeland Security and Governmental Affairs, and the Committee on
			 Appropriations of the Senate.(f)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the first day of the first pay period beginning on or after
			 April 1, 2010.
				102.Transition to
			 performance-based compensation system
				(a)ApplicabilityThis
			 section applies with respect to the period—
					(1)beginning on the
			 first day of the first pay period beginning on or after April 1, 2009;
			 and
					(2)ending on the day
			 before the effective date described in section 101(f).
					(b)Rules for
			 determining basic salary rate during period to which this section
			 applies
					(1)In
			 generalExcept as provided in paragraph (2), the basic salary
			 rate of any member of the Foreign Service designated class 1 or below shall,
			 for purposes of computing salary payable for service performed during the
			 period described in subsection (a), be determined in the same manner as if this
			 title had not been enacted.
					(2)Interim schedule
			 for certain members
						(A)In
			 generalIn the case of any member of the Foreign Service
			 designated class 1 or below whose official duty station is located in an area
			 for which members of the Foreign Service receive neither payments under section
			 5304 of title 5, United States Code, nor payments under section 5941 of such
			 title, the basic salary rate payable to such member shall be determined by
			 reference to the interim schedule established under subparagraph (B), rather
			 than the Foreign Service Schedule (as established under section 403 of the
			 Foreign Service Act of 1980).
						(B)Interim
			 scheduleIn order to carry
			 out subparagraph (A), the Secretary of State shall establish (before the start
			 of the period described in subsection (a)) and update (as necessary to reflect
			 any adjustment to the Foreign Service Schedule taking effect after the start of
			 such period) an interim schedule of basic salary rates which shall consist
			 of—
							(i)the
			 same classes and steps as those set forth in the Foreign Service Schedule (as
			 established under such section 403); and
							(ii)rates that are
			 equal to—
								(I)the
			 rates for the corresponding classes and steps under the Foreign Service
			 Schedule (as so established or adjusted), uniformly increased by
								(II)9 percent, or
			 such other percentage as the President may determine in lieu thereof.
								(C)TreatmentA
			 basic salary rate determined under this subsection shall, for all purposes
			 (except subparagraph (B)(ii)(I)), be treated in the same way as if it were a
			 basic salary rate under the Foreign Service Schedule under such section
			 403.
						(c)Conversion
			 rulesThe Secretary, as
			 defined by section 102(10) of the Foreign Service Act of 1980 (hereinafter in
			 this title referred to as the Secretary concerned) shall
			 establish salary conversion rules which shall apply in the case of any member
			 who, during the period with respect to which this section applies, transfers
			 between duty stations that are subject to the provisions of subsections (b)(1)
			 and (b)(2), respectively.
				103.Uniform
			 compensation for worldwide service
				(a)Initial
			 adjustment in salaries of membersEffective as of the first day
			 of the first pay period beginning on or after April 1, 2010, the basic salary
			 rate of each member of the Foreign Service designated class 1 or below who, as
			 of the day before such first day, was receiving a basic salary rate determined
			 under section 102 shall become subject to the Foreign Service Schedule
			 established under section 403 of the Foreign Service Act of 1980 (as amended by
			 section 101), and shall receive an initial rate under such Schedule (as so
			 amended) which shall be determined in accordance with the following:
					(1)Except as provided
			 in paragraph (2) or (3), the initial rate shall be fixed so as to be equal to
			 the sum of—
						(A)the basic salary rate under the Foreign
			 Service Schedule for the class and step held by such member as of the day
			 before such first day (determined by applying the Foreign Service Schedule as
			 last in effect under section 403 of the Foreign Service Act of 1980 before the
			 first day of the first pay period beginning on or after April 1, 2010, and
			 disregarding any rates established under section 102(b)(2)); and
						(B)the amount derived by multiplying the rate
			 determined under subparagraph (A) by the locality-based comparability
			 percentage that, as of such first day, is in effect under section 5304 of title
			 5, United States Code, with respect to General Schedule positions within the
			 locality that includes the District of Columbia.
						(2)In the case of any member who, effective as
			 of the first day of the first pay period beginning on or after April 1, 2010,
			 would otherwise have been advanced to a higher step in such member’s class by
			 reason of section 406(a) of the Foreign Service Act of 1980 (determined by
			 applying the provisions of such Act as last in effect before such first day),
			 paragraph (1)(A) shall be applied by using the step to which such member would
			 have been so advanced as of such first day, rather than the step described in
			 paragraph (1)(A).
					(3)The Secretary concerned shall by regulation
			 determine how effect shall be given to any salary adjustment (whether in
			 connection with a promotion, a step increase under section 406(b) of the
			 Foreign Service Act of 1980 for especially meritorious service, or otherwise)
			 which, if this title had not been enacted, would otherwise have become
			 effective beginning on such first day, subject to paragraph (2).
					(4)All payments under
			 section 5304 of title 5, United States Code, and, except to the extent provided
			 in subsection (d), all payments under section 5941 of such title shall cease to
			 be payable with respect to any member of the Foreign Service, as required by
			 section 101(d).
					(b)Minimum and
			 maximum rates initially establishedThe minimum and maximum rates
			 initially established under section 403 of the Foreign Service Act of 1980 (as
			 amended by section 101) for each of the respective salary classes of the
			 Foreign Service Schedule shall be established in a manner consistent with the
			 requirements of subsection (a)(1).
				(c)One-time
			 adjustment in basic salary rates of certain other members
					(1)ApplicabilityThis
			 subsection applies with respect to any career candidate or other member of the
			 Foreign Service—
						(A)whose performance
			 has not been reviewed by a selection board under section 602 of the Foreign
			 Service Act of 1980; and
						(B)who, if this title
			 had not been enacted, would otherwise have been eligible to receive a
			 within-class step increase under section 406(a) of the Foreign Service Act of
			 1980 (determined by applying the provisions of such Act as last in effect
			 before the first day of the first pay period beginning on or after April 1,
			 2010), effective as of a date occurring within the period that—
							(i)begins on the
			 first day of the first pay period beginning on or after April 1, 2010;
			 and
							(ii)ends as of
			 September 30, 2010.
							(2)AuthorityThe Secretary concerned may provide for a
			 one-time adjustment under this subsection in the basic salary rate of any
			 member of the Foreign Service with respect to whom this subsection
			 applies.
					(3)ConditionsAn
			 adjustment under this subsection in the basic salary rate of any member—
						(A)shall become
			 effective as of the first day of the first pay period beginning on or after
			 April 1, 2010; and
						(B)shall be equal to an amount determined by
			 the Secretary concerned, but not more than the dollar amount equivalent of the
			 step increase described in paragraph (1)(B), prorated to reflect the ratio
			 that—
							(i)the number of
			 weeks toward such step increase completed by such member as of the day before
			 the first day referred to in paragraph (1)(B)(i), bears to
							(ii)the total number
			 of weeks that would have been required in order for such member to qualify for
			 the full step increase.
							(d)Special
			 transitional rules
					(1)ApplicabilityThis
			 subsection applies to any member of the Foreign Service who, as of the first
			 day of the first pay period beginning on or after April 1, 2010, is serving at
			 a duty station for which, if this title had not been enacted, such member
			 would, as of such first day, have been eligible to receive—
						(A)a locality-based
			 comparability payment under section 5304 of title 5, United States Code, equal
			 to a percentage greater than the percentage described in subsection (a)(1)(B);
			 or
						(B)an allowance under section 5941 of title 5,
			 United States Code, equal to a percentage greater than the percentage described
			 in subsection (a)(1)(B).
						Any
			 determination of eligibility under this paragraph shall be made applying the
			 same criteria, requirements, and other terms or conditions as were in effect,
			 with respect to the payment or allowance involved, at the end of the last pay
			 period before the pay period referred to in the preceding sentence.(2)Nonreduction
			 rulesThe Secretary concerned
			 shall by regulation provide for the following:
						(A)Locality-based
			 comparability paymentA
			 member of the Foreign Service to whom this subsection applies by virtue of
			 paragraph (1)(A) shall be entitled to a temporary supplement equal to the
			 amount necessary to prevent a reduction in pay at the time of conversion to the
			 Foreign Service Schedule established on the date described in section 101(f).
			 The temporary supplement shall be expressed as an annual rate and paid
			 biweekly. The temporary supplement shall be considered basic pay for the same
			 purposes as a locality-based comparability payment under section 5304 of title
			 5, United States Code. The amount of the temporary supplement shall be fixed
			 and not subject to adjustment, but shall be discontinued under the conditions
			 set forth in paragraph (3).
						(B)Nonforeign area
			 allowanceA member of the
			 Foreign Service to whom this subsection applies by virtue of paragraph (1)(B)
			 shall be entitled to a temporary allowance equal to the amount necessary to
			 prevent a reduction in pay at the time of conversion to the Foreign Service
			 Schedule established on the date described in section 101(f). The temporary
			 allowance shall be expressed as an annual rate and paid biweekly. The temporary
			 allowance shall be treated, for all purposes, as if it were an allowance under
			 section 5941 of title 5, United States Code. The amount of the temporary
			 allowance shall be fixed and not subject to adjustment, but shall be
			 discontinued under the conditions set forth in paragraph (3).
						(3)Conditions for
			 continued applicabilityThe provisions of this subsection shall
			 remain in effect with respect to a member only for so long as such member
			 remains—
						(A)continuously assigned to the same duty
			 station (as described in paragraph (1)); and
						(B)subject to the Foreign Service Schedule
			 established under section 403 of the Foreign Service Act of 1980 (as amended by
			 section 101).
						(e)Management
			 rightAdjustments made under section 102(c) and subsections
			 (a)(3), (c), and (d) of this section—
					(1)shall be
			 considered a management right under section 1005(a) of the Foreign Service Act
			 of 1980; and
					(2)are not grievances
			 under section 1101(b) of such Act.
					104.Technical and
			 conforming amendments
				(a)Foreign Service
			 Act of 1980The Foreign Service
			 Act of 1980 (22 U.S.C. 3901 et seq.) is amended—
					(1)in section
			 402(a)(2) (22 U.S.C. 3962(a)(2)), by inserting under precepts prescribed
			 by the Secretary after system;
					(2)in section 602(a)
			 (22 U.S.C. 4002(a)), by amending paragraph (3) to read as follows:
						
							(3)approvals or
				denials of performance-based salary adjustments under sections 402(a)(2) and
				406(a)
							;
					(3)in section 605 (22
			 U.S.C. 4005)—
						(A)in subsection
			 (a)—
							(i)by
			 inserting and performance-based salary adjustments under sections
			 402(a)(2) and 406(a) after Recommendations for
			 promotion; and
							(ii)by
			 inserting and performance-based salary adjustments after
			 shall make promotions; and
							(B)in subsection
			 (b)—
							(i)by
			 inserting or precepts prescribed by the Secretary after
			 set forth by regulation; and
							(ii)by
			 inserting or salary adjustment after delay the
			 promotion;
							(4)in section 606 (22
			 U.S.C. 4006)—
						(A)in subsection
			 (a)(4), by striking within-class salary increase and inserting
			 performance-based salary adjustment; and
						(B)in subsection (b),
			 by striking within-class salary increases and inserting
			 performance-based salary adjustments;
						(5)in
			 section 806(a)(9) (22 U.S.C. 4046(a)(9)), by adding at the end the following:
			 This paragraph shall not apply to service performed on or after the
			 first day of the first pay period beginning on or after April 1,
			 2010.;
					(6)in section
			 855(a)(3) (22 U.S.C. 4071d(a)(3)), by adding at the end the following:
			 This paragraph shall not apply to service performed on or after the
			 first day of the first pay period beginning on or after April 1,
			 2010.;
					(7)in
			 section 1005(a) (22 U.S.C. 4105(a))—
						(A)in paragraph (6),
			 by striking and at the end;
						(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(8)to make
				determinations under sections 402(a)(2) and 406(a), to make salary adjustments
				under section 406(c), or to make allocations under section
				406(d).
								;
				and
						(8)in
			 section 1101(b) (22 U.S.C. 4131(b))—
						(A)in paragraph (3),
			 by striking or at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(5)judgments with
				respect to—
									(A)salary
				determinations under sections 402(a)(2) and 406(a);
									(B)salary adjustments
				under sections 406(c); or
									(C)allocations under
				section
				406(d).
									.
						(b)Title
			 5, United States CodeTitle 5,
			 United States Code, is amended—
					(1)in chapter
			 53—
						(A)in section
			 5302(1)—
							(i)in
			 subparagraph (A), by adding or at the end;
							(ii)by
			 striking subparagraph (B); and
							(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
							(B)in section
			 5304(h)(1)(D)—
							(i)in
			 clause (v), by striking or at the end;
							(ii)in
			 clause (vi), by striking the period at the end and inserting ;
			 or; and
							(iii)by
			 adding at the end the following:
								
									(vii)a
				position in the Foreign Service.
									;
				and
							(2)in chapter
			 57—
						(A)in section
			 5753(a)(2)(A), by inserting , excluding members of the Foreign Service
			 other than chiefs of mission and ambassadors at large before the
			 semicolon at the end; and
						(B)in section
			 5754(a)(2)(A), by inserting , excluding members of the Foreign Service
			 other than chiefs of mission and ambassadors at large before the
			 semicolon at the end.
						(c)Effective
			 datesThe amendments made by subsections (a) and (b)(1) shall
			 take effect on the first day of the first pay period beginning on or after
			 April 1, 2010.
				IIProvisions
			 relating to death gratuity
			201.Death
			 gratuity
				(a)In
			 generalSection 413(a) of the Foreign Service Act of 1980 (22 U.S.C.
			 3973(a)) is amended—
					(1)by striking
			 (a) and inserting (a)(1); and
					(2)by adding at the
			 end the following:
						
							(2)For purposes of any computation under
				this section, the rate of basic salary payable to a Foreign Service employee at
				time of death shall—
								(A)except as provided in subparagraph
				(B), be deemed to have been equal to the rate that was then payable for level
				II of the Executive Schedule under section 5313 of title 5, United States Code;
				or
								(B)if the decedent was subject to a local
				compensation plan under section 408 at time of death, be deemed to have been
				equal to the highest basic salary rate that was then payable under such
				plan.
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to deaths occurring on or after the date of the enactment of this Act.
				
